DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Crawford on 24 August 2022.
The application has been amended as follows: 
10. A method of separating linear alpha olefins, comprising:
a. passing a feed stream comprising linear alpha olefins through a first column;
b. distributing a C8- fraction to a top portion of the first column; 
c. distributing a C9+ fraction to a bottom portion of the first column; 
d. passing the C8- fraction directly to a top portion of a second column; 
e. passing the C9+ fraction directly to a bottom portion of a second column; 
f. distributing a C11 + fraction to the bottom portion of the second column; 
g. withdrawing the C8- fraction from the top portion of the second column;
h. withdrawing the C11+ fraction from the bottom portion of the second column;
i. passing the C8- fraction and/or the C11+ fraction through a third column;
j. withdrawing a C10 fraction as a side draw from the second column; and 
k. passing a liquid stream and a vapor stream from the second column to the first column; 
wherein the C10 fraction comprises greater than or equal to 99% decene; 
wherein a pressure within the first column ranges from 0 kiloPascals to 1000 kiloPascals, and a temperature within the first column ranges from -100°C to 300°C; 
wherein a pressure within the second column ranges from 0 kiloPascals to 1000 kiloPascals and a temperature within the second column ranges from -100°C to 300°C;
wherein the feed stream comprises C4-C20 linear alpha olefins 
wherein a reboiler duty for the second column is less than or equal to 1300 kilowatts;
wherein a condenser duty for the second column is less than or equal to 1300 kilowatts; 
wherein a boil-up ratio for the second column is 4:1 to 5:1;
and wherein a reflux ratio for the second column is 3:1 to 4:1.

11. A method of separating linear alpha olefins, comprising
i. passing the feed stream through a first column; 
ii. distributing a fraction A to a top portion of the first column; 
iii. distributing a fraction C to a bottom portion of the first column; 
iv. withdrawing a side stream from a middle portion of the first column; 
v. passing the side stream to a middle portion of a second column; 
vi. withdrawing a recycle stream from a top portion of the second column; 
vii. passing the recycle stream to the top portion of the first column; 108146880.16Application No. 16/470,818Docket No.: SABF.P0559US 
viii. distributing a fraction B to a bottom portion of the second column; 
ix. withdrawing the fraction A from the top portion of the first column; and 
x. passing the withdrawn fraction A through a condenser for the first column forming a condensed fraction A; 
wherein each of the fraction A, the fraction B and the fraction C comprise linear alpha olefins; 
wherein the carbon numbers of the alpha olefins of the fraction A, the fraction B, and the fraction C are represented: A < B < C; 
wherein at least one of the fraction A, the fraction B or the fraction C has a purity of greater than or equal to 99.0; 
wherein the fraction A comprises C4 hydrocarbons, the fraction B comprises C6 hydrocarbons, the fraction C comprises C7 hydrocarbons, or a combination comprising at least two of the foregoing;
wherein a pressure within the first column ranges from 0 kiloPascals to 1000 kiloPascals, and a temperature within the first column ranges from -100°C to 300°C; 
wherein a pressure within the second column ranges from 0 kiloPascals to 1000 kiloPascals and a temperature within the second column ranges from -100°C to 300°C; 
wherein a reboiler duty for the second column is less than or equal to 1300 kilowatts;
wherein a condenser duty for the second column is less than or equal to 1300 kilowatts;
wherein a boil-up ratio for the second column is 4:1 to 5:1; and
wherein a reflux ratio for the second column is 3:1 to 4:1; 

Cancel claim 18.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments filed 25 July 2022 have been entered. The limitation added to claim 1 provides further details about the separation, including reboiler duty, condenser duty, boil-up ratio, and reflux ratio. The instant specification shows that columns having the claimed combination of parameters claimed have improved energy usage over the typical column configuration not claimed. While the column configuration is known, it is not obvious for one of ordinary skill in the art to select all the claimed parameters over other parameters which are known for similar columns. Therefore, the amendment overcomes the previous rejection over Shiraki in view of Nag, and claim 1 is allowable. The Examiner’s Amendment above adds the same language to the remaining independent claims 10 and 11, and these claims are now allowable for the same reason. The Examiner’s Amendment also cancels claim 18 as duplicate claim language to the third wherein clause of claim 11, upon which it depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772